Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 1 of 12

FILED

UNITED st
ATES DISTRI
Cc
ALBUQUERQUE NEW Mex

J
IN THE UNITED STATES DISTRICT COURT UN 12 2019

FOR THE DISTRICT OF NEW MEXICO MTOHELL z ELFERS
K

CRIMINAL No. !4-]W3 | 10

Count 1: 18 U.S.C. § 1594(c):
Conspiracy;

UNITED STATES OF AMERICA,
Plaintiff,
VS.
KAMAL BHULA, a.k.a. “Rocky,”

JOHNATHAN CRAFT, a.k.a. “Jonathan
Craft,” a.k.a. “YN,” a.k.a. “Wayan,”

Counts 2-4: 18 U.S.C. §§ 1591(a)(1) and
(b)(1): Sex Trafficking by Means of Force,

WILLIE HORTON, Threats, Fraud, and Coercion; 18 U.S.C. §
and 2: Aiding and Abetting;
OMRAM, LLC,
Count 5: 18 U.S.C. §§ 1591(a)(2) and
Defendants. (b)(1): Benefitting Financially from a Sex

Trafficking Venture; 18 U.S.C. § 2:
Aiding and Abetting;

Count 6: 18 U.S.C. § 1952(a)(3)(A):
Interstate and Foreign Travel and
Transportation in Aid of Racketeering
Enterprises; 18 U.S.C. § 2: Aiding and
Abetting;

Count 7: 21 U.S.C. § 846: Conspiracy;

Count 8: 21 U.S.C. § 856(a):
Maintaining a Drug-Involved Premises; 18
U.S.C. § 2: Aiding and Abetting;

Count 9: 21 U.S.C. § 860(a):
Maintaining a Drug-Involved Premises
Within 1,000 Feet of a School; 18 U.S.C.
§ 2: Aiding and Abetting;

Count 10: 18 U.S.C. § 1956(h):
Conspiracy to Commit Money
Laundering.

Name Ne Ne Ne ee ee ee ee ee ee ee ee ee” Se ee” ee” ee ee” ee ee ee ee” ee ee ee” ee ee ee ee ee ee Le’

 

 
Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 2 of 12

INDICTMENT
The Grand Jury charges:
Count 1

Beginning on a date unknown, but not later than on or about March 2018, and
continuing to on or about June 2019, in Bernalillo County, in the District of New Mexico, and
elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, and WILLIE
HORTON, in and affecting interstate and foreign commerce, did knowingly combine, conspire,
confederate, agree, and acted interdependently with each other and with other persons whose
names are known and unknown to the Grand Jury to recruit, entice, harbor, transport, provide,
obtain, and maintain women by any means, and to benefit, financially and by receiving anything
of value, from participation in a venture which as engaged in recruiting, enticing, harboring,
transporting, providing, obtaining, and maintaining women by any means, knowing and in
reckless disregard for the fact that means of force, threats of force, fraud, and coercion would be
used to cause Jane Does 1, 2, and 3 to engage in a commercial sex acts, in violation of 18
U.S.C. §§ 1591(a)(1) and (2), (b)(1), and 2.

In violation of 18 U.S.C. § 1594(c).

Count 2

Beginning on a date unknown, but not later than on or about March 2018, and
continuing to on or about September 2018, in Bernalillo County, in the District of New Mexico,
and elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, WILLIE
HORTON, and OMRAM, LLC, in and affecting interstate and foreign commerce, did

knowingly recruit, entice, harbor, transport, provide, obtain and maintain by any means a
Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 3 of 12

person, Jane Doe 1, knowing and in reckless disregard of the fact that means of force, threats of
force, fraud, and coercion would be used to cause Jane Doe 1 to engage in a commercial sex act.

In violation of 18 U.S.C. §§ 1591(a)(1), (b)(1), and 2.

Count 3

Beginning on a date unknown, but not later than on or about March 2018, and
continuing to on or about June 2019, in Bernalillo County, in the District of New Mexico, and
elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, WILLIE HORTON,
and OMRAM, LLC, in and affecting interstate and foreign commerce, did knowingly recruit,
entice, harbor, transport, provide, obtain and maintain by any means a person, Jane Doe 2,
knowing and in reckless disregard of the fact that means of force, threats of force, fraud, and
coercion would be used to cause Jane Doe 2 to engage in a commercial sex act.

In violation of 18 U.S.C. §§ 1591(a)(1), (b)(1), and 2.

Count 4

Beginning on a date unknown, but not later than on or about December 2018, and
continuing to on or about January 2019, in Bernalillo County, in the District of New Mexico,
and elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, WILLIE
HORTON, and OMRAM, LLC, in and affecting interstate and foreign commerce, did
knowingly recruit, entice, harbor, transport, provide, obtain and maintain by any means a
person, Jane Doe 3, knowing and in reckless disregard of the fact that means of force, threats of
force, fraud, and coercion would be used to cause Jane Doe 3 to engage in a commercial sex act.

In violation of 18 U.S.C. §§ 1591(a)(1), (b)(1), and 2.
 

Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 4 of 12

Count 5

Beginning on a date unknown, but not later than on or about March 2018, and
continuing to on or about June 2019, in Bernalillo County, in the District of New Mexico, and
elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, WILLIE HORTON,
and OMRAM, LLC, in and affecting interstate and foreign commerce, knowingly benefitted
and attempted to benefit financially and receive anything of value from participation in a
venture which recruited, enticed, harbored, transported, provided, obtained, maintained, and
patronized any person, knowing and in reckless disregard of the fact that means of force, threats
of force, fraud, and coercion would be used to cause the person to engage in a commercial sex
act.

In violation of 18 U.S.C. §§ 1591(a)(2), (b)(1), and 2.

Count 6

Beginning on a date unknown, but not later than on or about March 2018, and
continuing to on or about June 2019, in Bernalillo County, in the District of New Mexico, and
elsewhere, the defendants, KAMAL BHULA, JOHNATHAN CRAFT, WILLIE HORTON,
and OMRAM, LLC, knowingly used, and caused to be used, one or more facilities in interstate
and foreign commerce, namely the Best Choice Inn located at 7640 Central Avenue Southeast,
Albuquerque, New Mexico 87108, with the intent to promote, manage, establish, carry on, and
facilitate the promotion, management, establishment and carrying on of an unlawful activity,
that is, a business enterprise involving narcotics and controlled substances in violation of 21
U.S.C. §§ 846, 856(a), and 860(a) and prostitution offenses in violation of the laws of the state

of New Mexico, N.M. Stat. Ann. §§ 30-9-2, 30-9-3, 30-9-4, and 30-9-4.1, and thereafter

 
 

Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 5 of 12

performed and caused to be performed, and attempted to perform an act to promote, manage,
establish, carry on, and to facilitate the promotion, management, establishment and carrying on
of such unlawful activities.

In violation of 18 U.S.C. §§ 1952(a)(3)(A) and 2.

Count 7

Beginning on a date unknown, but not later than on or about March 2018, and
continuing to on or about June 2019, in Bernalillo County, in the District of New Mexico, the
defendants, KAMAL BHULA, JOHNATHAN CRAFT, and WILLIE HORTON,
unlawfully, knowingly, and intentionally combined, conspired, confederated, agreed, and acted
interdependently with each other and with other persons whose names are known and unknown
to the Grand Jury to commit an offense defined in 21 U.S.C. § 856, specifically, maintaining a
drug-involved premises.

In violation of 21 U.S.C. § 846.

Count 8

Beginning on a date unknown, but not later than on or about March 2018, and
continuing to on or about June 2019, in Bernalillo County, in the District of New Mexico, the
defendants, KAMAL BHULA, JOHNATHAN CRAFT, WILLIE HORTON, and
OMRAM, LLC, knowingly and intentionally opened, leased, rented, used, and maintained a
place, that is, the premises at 7640 Central Avenue Southeast, Albuquerque, New Mexico, and
managed and controlled, as an owner, lessee, agent, emloyee, occupant, and mortgagee, said
premises, renting, leasing, profiting from, and making it available for the purpose of unlawfully

storing, distributing, and using controlled substances, namely: methamphetamine and heroin.
Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 6 of 12

In violation of 21 U.S.C. § 856(a) and 18 U.S.C. § 2.
Count 9

Beginning on a date unknown, but not later than on or about March 2018, and
continuing to on or about June 2019, in Bernalillo County, in the District of New Mexico, the
defendants, KAMAL BHULA, JOHNATHAN CRAFT, WILLIE HORTON, and
OMRAM, LLC, knowingly and intentionally opened, leased, rented, used, and maintained a
place, that is, the premises at 7640 Central Avenue Southeast, Albuquerque, New Mexico, and
managed and controlled, as an owner, lessee, agent, emloyee, occupant, and mortgagee, said
premises, renting, leasing, profiting from, and making it available for the purpose of unlawfully
storing, distributing, and using controlled substances, to-wit: methamphetamine and heroin in
violation of 21 U.S.C. § 856(a)(1) and (2), within 1,000 feet of the real property comprising
PB&J Special Education center, a public elementary school, and within 1,000 feet of the real
property compromising the All Seasons Day School, a private elementary school.

In violation of 21 U.S.C. § 860(a).

Count 10

Beginning on a date unknown, but not later than on or about March 2018, and
continuing to on or about June 2019, in the District of New Mexico, and elsewhere, the
defendants, KAMAL BHULA, JOHNATHAN CRAFT, and WILLIE HORTON, did
knowingly combine, conspire, agree, and acted interdependently with each other and with other
persons known and unknown to the Grand Jury to commit offenses against the United States in

violation of 18 U.S.C. § 1956, specifically, to knowingly conduct and attempt to conduct
Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 7 of 12

financial transactions affecting interstate commerce and foreign commerce, which transactions
involved the proceeds of specified unlawful activity, that is:

Sex Trafficking by Means of Force, Threats, Fraud, and Coercion, in violation of 18

U.S.C. §§ 1591(a)(1) and (b)(1); Benefitting Financially from a Sex Trafficking

Venture, in violation of 18 U.S.C. §§ 1591(a)(2), (b)(1) and 2; Interstate and Foreign

Travel and Transportation in Aid of Racketeering Enterprises, in violation of 18 U.S.C.

§ 1952(a)(3); and Maintaining a Drug-Involved Premises, in violation of 21 U.S.C. §

856(a);
knowing that the transactions were designed in whole and in part to conceal and disguise the
source, ownership, and control of the proceeds of said specified unlawful activity, and that
while conducting and attempting to conduct such financial transactions, knew that the property
involved in the financial transactions represented the proceeds of some form of unlawful
activity, in violation of 18 U.S.C. § 1956(a)(1)(B)().

In violation of 18 U.S.C. § 1956(h).

FORFEITURE ALLEGATION 1

The allegations contained in Counts | through 6 of this indictment are hereby realleged
and incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §
1594(d) and (e).

Upon conviction of any offense in violation of 18 U.S.C. §§ 1951 and 1952 the
defendants, KAMAL BHULA, JOHNATHAN CRAFT, WILLIE HORTON, and OMRAM,
LLC, shall forfeit to the United States, pursuant to 18 U.S.C. § 1594(d) and (e), any property,

real or personal, that was involved in, used, or intended to be used to commit or to facilitate the

 
 

Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 8 of 12

commission of the offense, and any property traceable to such property; and any property, real
or personal constituting or derived from, any proceeds obtained, directly or indirectly, as a
result of the offense, or any property traceable to such property. The property to be forfeited
includes, but is not limited to, the following:

1. PERSONAL JUDGMENT

A sum of money representing the property constituting, or derived from, any proceeds
that the defendant(s) obtained, directly or indirectly, as a result of the offenses set forth in
Counts 1 through 6.

2. REAL PROPERTY

7640 Central Avenue Southeast, Albuquerque, New Mexico 87108

More particularly described as: LT 1-A BLK 1 PLAT OF LT 1-A BLK 1 BM MOORE

ADDITION COUNT 0, Bernalillo County, New Mexico, as the same is shown and

designated on the plat thereof, filed in the office of the County Clerk of said Bernalillo

County, New Mexico. Assessor’s parcel number 101905720306930415.

3. BANK ACCOUNTS

a. Bank of America, Account # ********4535
Kamal BHULA/S‘Saishivam Lodging, LLC DBA Best Choice Inn,”

b. Bank of America, Account # ********9]32
Kamal BHULA/“OMRAM, LLC,”

If any of the property described above, as a result of any act or omission of the
defendants:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;
 

 

Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 9 of 12

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

it is the intent of the United States, pursuant to 18 U.S.C. § 1594(e), which incorporates the
provisions of 18 U.S.C. §§ 981 through 985 and 21 U.S.C. § 853(p), to seek forfeiture of any
other property of the defendant up to the value of the forfeitable property described above.

FORFEITURE ALLEGATION 2

 

The allegations contained in Counts 7 and 8 of this indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to 21 U.S.C. § 853.
Upon conviction of an offense in violation of 21 U.S.C. § 846 or 21 U.S.C. § 856,
pursuant to 21 U.S.C. § 853, the defendants KAMAL BHULA, JOHNATHAN CRAFT,
WILLIE HORTON, and OMRAM, LLC, shail forfeit to the United States any property
constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of such
offenses and any property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of, the offense(s). The property to be forfeited includes, but is not
limited to, the following:
1. PERSONAL JUDGMENT
A sum of money representing the property constituting, or derived from, any proceeds
that the defendant(s) obtained, directly or indirectly, as a result of the offenses set forth in
Counts 7 and 8.
2. REAL PROPERTY

7640 Central Avenue Southeast, Albuquerque, New Mexico 87108
Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 10 of 12

More particularly described as: LT 1-A BLK 1 PLAT OF LT 1-A BLK 1BM
MOORE ADDITION COUNT 0, Bernalillo County, New Mexico, as the same is
shown and designated on the plat thereof, filed in the office of the County Clerk of
said Bernalillo County, New Mexico. Assessor’s parcel number
101905720306930415.

3. BANK ACCOUNTS

a. Bank of America, Account # ********4535
Kamal BHULA/‘Saishivam Lodging, LLC DBA Best Choice Inn,”

b. Bank of America, Account # ********9132
Kamal BHULA/“OMRAM, LLC,”

If any of the property described above, as a result of any act or omission of the
defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of any
other property of the defendant up to the value of the forfeitable property described above.
FORFEITURE ALLEGATION 3
The allegations contained in Count 10 of this indictment is hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §
982(a)(1).

Upon conviction of an offense in violation of 18 U.S.C. § 1956, KAMAL BHULA,

10
 

Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 11 of 12

JOHNATHAN CRAFT, and WILLIE HORTON, shall forfeit to the United States, pursuant
to 18 U.S.C. § 982(a)(1), any property, real or personal, involved in such offense, or all property
traceable thereto. The property to be forfeited includes, but is not limited to, the following:
1. PERSONAL JUDGMENT
A sum of money representing the property constituting, or derived from, any proceeds
that the defendant(s) obtained, directly or indirectly, as a result of the offense set forth in Count
10.
2. REAL PROPERTY
7640 Central Avenue Southeast, Albuquerque, New Mexico 87108
More particularly described as: LT 1-A BLK 1 PLAT OF LT 1-A BLK 1 BM
MOORE ADDITION COUNT 0, Bernalillo County, New Mexico, as the same is
shown and designated on the plat thereof, filed in the office of the County Clerk of
said Bernalillo County, New Mexico. Assessor’s parcel number
101905720306930415.
3. BANK ACCOUNTS

a. Bank of America, Account # ********4535
Kamal BHULA/S‘Saishivam Lodging, LLC DBA Best Choice Inn,”

b. Bank of America, Account # ********9]32
Kamal BHULA/“OMRAM, LLC,”

If any of the property described above, as a result of any act or omission of the

defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

ll

 
 

Case 1:19-cr-01631-KWR Document 2 Filed 06/12/19 Page 12 of 12

e. has been commingled with other property which cannot be divided without
difficulty.

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), and as incorporated by 18
U.S.C. § 982(b) and 28 U.S.C. 2461 (c), to seek forfeiture of any other property of the defendant

up to the value of the forfeitable property described above.

A TRUE BILL:

 

FOREPERSON OF THE GRAND JURY

KA Sunes

ssl ant United States Attorney

   

06/07/19 12:00PM

12
